Mr. TCerjr. : Your honor, I wish an injunction or a restraining order. Mr. King: His bill is not good for anything. It is not verified. The so-called amendment is not embodied in it. Mr. Kerb: There are affidavits in support of the amendments. Mr. King: The amendment has no venue or jurat. You. might as well file a newspaper. Farwell, C. J.: He says that the facts herein stated are-verified by affidavit. Mr. Kerr: We don’t make any defense as to the title to these goods. They are simply pledged. One man has the custody and the other the warehouse receipts. What we want, is to have the goods remain in statu quo. We want a restraining order for our protection. Mr: King: The affidavits are neither of them entitled in the case. The last don’t appear to be entitled in either case. Farwell, C. J.: What is the objection to the first affidavit ? Mr. King:. The objection to the first is that it is not entitled in the case; and to the second one, that it is not entitled in any court. Farwell, C. J.: The first one is entitled in the case as it. was before the amendment. This affidavit was made before-the amendment in fact was made, and when the affidavit in-fact was made, there was such a suit in court, so that they would be bound by the affidavit. He took leave to amend, and did not amend. I think it will stand. If there is one-good affidavit stating the facts, that will probably be sufficient. The first one, I think, is entitled in the ease as it then was. He will be guilty of perjury if that was not true when, made. I don’t know why they can’t use a paper filed in a case before the amendment. It would not be necessary, because of an amendment, to have the parties all sworn over-again.